Citation Nr: 1430306	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-46 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1973 to December 1975, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In an April 2012 decision, the Board reopened and remanded the issue of service connection for a right knee disorder.  The Board then denied the claim in a February 2013 decision, which the Veteran appealed to the US Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand, vacating the February 2013 Board decision and remanding the matter to the Board for action consistent with the Joint Motion.

In May 2014, additional evidence was received accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand, as incorporated by the Court's Order, asserted that a VA examination in August 2010 (sic - the examination was actually performed in August 2012), on which the Board had relied in its February 2013 decision, was inadequate.  

The duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that forms the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  Accordingly, inasmuch as the parties to the September 2013 Joint Motion have determined that the August 2012 VA examination relied upon by the Board to deny the Veteran's claim is inadequate, remand is necessary to secure an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have recently treated him for his right knee disorder.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above development is completed, schedule the Veteran for a VA orthopedic examination.  The examiner should review the record in its entirety and provide an opinion regarding the current nature of any right knee disorder found to be present and whether such is possibly related to service.  All indicated testing should be completed.  Specifically, the examiner should address the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any right knee disorder is etiologically related to the Veteran's period of active service.

In answering the foregoing question, the examiner should specifically address the 1974 Physical Profile showing a diagnosis of chondromalacia patella, as well as the positive March 2014 private opinions.

(b) Whether it is at least as likely as not (50 percent probability or greater) that any right knee disorder is etiologically-related to an accident during a period of ACDUTRA on May 13, 1983.

In answering the foregoing question, the examiner should address the positive March 2014 private opinions, as well as the buddy statements relating to the May 1983 accident.

(c)  If arthritis is diagnosed, the examiner should indicate whether any current right knee arthritis manifested to a compensable degree within one year of the Veteran's service discharge in December 1975. 

In answering the foregoing question, the examiner should address the August 1982 private medical opinion of Dr. Rodriquez that the Veteran was treated for arthritis within one year of service, as well as the 1978 and 1999 right knee x-rays. 

The examiner's report must set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claim file, including the in-service and post-service medical records, and the Veteran's lay assertions

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3.  Thereafter, the RO/AMC should readjudicate the appeal.  If the appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



